Exhibit 10.6

 

EXHIBIT B

Form of Commencement Agreement

 

COMMENCEMENT AGREEMENT

 

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
14th day of February, 2019, is by and between 204 9TH AVENUE PARTNERS, LLC, a
Tennessee limited liability company, (“Landlord”), and FRANKLIN SYNERGY BANK, a
Tennessee banking corporation (“Tenant”).

 

A.Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated _February 8, 2018 (the “Lease”), for certain improved real
property municipally known as 204 9th Avenue located in Franklin, Williamson
County, Tennessee, consisting of approximately 8,888 rentable square feet, being
more particularly described in the Lease; and

 

B.The parties desire to precisely establish the Commencement Date as set forth
below.

 

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

 

1.The term of the Lease by and between Landlord and Tenant actually commenced on
_February 22, 2019 (the “Commencement Date”).

 

2.Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

204 9TH AVENUE PARTNERS, LLC

 

FRANKLIN SYNERGY BANK

 

 

By:

/s/ Henry W Brockman, Jr.

 

By:

/s/ Christopher J. Black

 

 

 

 

 

Title:

President and Managing Partner

 

Title:

Executive Vice President and Chief Financial Officer

 

 